Case 8:18-cv-02869-VMC-CPT Document 214 Filed 04/20/20 Page 1 of 3 PageID 4240



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,
                                                               CASE NO.: 8:18-cv-2869-T-33CPT
          Plaintiffs,


 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ____________________________________/




                  MOTION TO WITHDRAW DILAN A. ESPER AS COUNSEL



          Pursuant to Local Rule 2.03(b), Dilan A. Esper respectfully moves this Honorable Court

 to grant leave for withdrawal from this case:

          1. The undersigned’s application to appear pro hac vice to represent Plaintiffs was

 granted on January 22, 2020.

          2. The case is currently scheduled for the May, 2020, trial term.

          3. Current counsel Shane Vogt, Kenneth Turkel and Stephen Cohen will continue to

 represent Plaintiffs.




 {00107438;1}
Case 8:18-cv-02869-VMC-CPT Document 214 Filed 04/20/20 Page 2 of 3 PageID 4241




          WHEREFORE, Dilan A. Esper respectfully requests this Honorable Court grant this

 motion and permit the undersigned to withdraw as counsel.




                                            Dated this 20th day of April 2020.



                                            /s/ Dilan A. Esper
                                            Dilan A. Esper
                                            HARDER LLP
                                            132 South Rodeo Drive, Fourth Floor
                                            Beverly Hills, California 90212
                                            (424) 203-1600
                                            E-mail: DEsper@HarderLLP.com




 {00107438;1}
Case 8:18-cv-02869-VMC-CPT Document 214 Filed 04/20/20 Page 3 of 3 PageID 4242




                 RULES 2.03(b) and 3.01(g) CERTIFICATION OF COUNSEL

          Pursuant to Rule 2.03(b) and Rule 3.01(g), Local Rules for the Middle District of Florida,

 the undersigned has conferred with Plaintiffs and counsel for defendants about this motion and

 neither objects. Plaintiffs and Counsel for defendants gave permission for the undersigned to

 withdraw on April 7th, 2020.


 Dated this 20th day of April, 2020

                                               /s/ Dilan A. Esper
                                               Dilan A. Esper, Esq.
                                               Admitted Pro Hac Vice


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 20, 2020, the foregoing document was filed with the
 Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                               /s/ Dilan A. Esper
                                               Attorney




 {00107438;1}
